DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment

Applicant’s Amendments, filed 12/01/2021, to claims 1, 7, 12 acknowledged by Examiner. Additionally, applicant cancelled claims 6, 9-11, 13, 19-20.
Claims 1-5, 7-8, 12, 14-18 are now pending.
Response to Arguments
	
First Argument:
	Applicant disagrees with the previous rejection of the claim limitation of “T-shape” third sealing portions (Remarks Pages 8-11).
	Examiner’s Response:
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive, as the language in regards to the “T-shape” have been cancelled from the claims and thus are not relevant to the new rejection of record below.
Second Argument:
	Applicant asserts that Hasso does not disclose a “cross” shape (Remarks Pages 7-8).
	Examiner’s Response:
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. Examiner holds that Figure 4 of Hasso shows a clear “cross” shape that is nonarguable. The entire structure 10 of Hasso is creating a basic cross shape consistent with a .
Third Argument:
	Applicant asserts that the present amendments over come the prior art of record.
	Examiner’s Response:
	Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. See new grounds of rejection as necessitated by amendment below, wherein the interpretation and combination of Hasso in view of Baek and Shigematsu has been altered. 
	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first third sealing portion attached at its middle to an end of the first longitudinal rib” and “second third sealing portion attached at its middle to an end of the second longitudinal rib” (Figures 4-6, do not show the attachment to the ribs 7 being at the middle of the third sealing portions 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 3, 12, claim 1 now recites “each of the first sealing portion, the second sealing portion, and the two third sealing portions comprises a fitting portion with a free 
Furthermore, claims 3 and 12 provide for these undulating portions as described in the specification, wherein there is no disclosure for there being “fitting portions” and “undulating portions” on a single sealing portion, thus claims 3 and 12 now containing new matter due to the amendments of claim 1 from which these claims depend.
Regarding claim 1, claim 1 now recites “first third sealing portion attached at its middle to an end of the first longitudinal rib” and “second third sealing portion attached at its middle to an end of the second longitudinal rib”, wherein as seen in Figures 4-6, the ends of ribs 7 are clearly not attaching to the middle of the third sealing portions 6, and there is further insufficient disclosure of this feature. Thus claim 1 is rejected under 112a for containing new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites that “the first sealing portion… has two free ends”, “the second sealing portion… has two free ends”, “a first third sealing portion… having two free ends”, and “a second third sealing portion… having two free ends”, and then further recites “each of the first sealing portion, the second sealing portion, and the two third sealing portions comprises a fitting portion with a free end extending on either side”; wherein it is unclear if this “free end” of the fitting portion is the same or different “free end” as already limited to the respective sealing portions. For examination purposes, the free end of the provided “fitting portion” of the sealing portions will be equivalent to the “free end” as already provided by the sealing portions. 
Regarding claim 1, claim 1 recites “a fitting portion with a free end extending on either side” wherein it is unclear if the fitting portion has a single free end on one side or another, thus “either”, or if this is saying there is a free end on each side, thus trying to provide two free ends to the “fitting portions”. Furthermore, it is unclear as to what “either side” would be referring structurally, at present this could be a side of the sealing portion or the fitting portion. For examination purposes, this will be examined as just providing for one free end on a side of the fitting portion. 
Regarding claim 1, claim 1 recites “the second third sealing portion attached at its middle”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, claim 2 recites “wherein the first sealing portion comprises… two first fitting portions “ wherein this limitation is unclear and indefinite as claim 1, from which claim 2 depends, now recites “each of the first sealing portion, the second sealing portion, and the two third sealing portions comprises a fitting portion with a free end extending on either side”, wherein it is unclear if the “fitting portion” as provided in claim 1 is different or the same structure as now claimed in claim 2. For examination purposes, the “two first fitting portions” in claim 2 will be interpreted to include and be the same structure as the “fitting portion” as provided in claim 1.
Regarding claims 1 and 3, claim 3 recites “the second sealing portion comprises a first undulating portion adapted to the lower jaw of the user, and both ends of the first undulating portion adapt to bend toward a face of the user” and claim 1 recites “each of the first sealing portion, the second sealing portion, and the two third sealing portions comprises a fitting portion with a free end extending on either side” wherein based on the description of the “fitting portion” and the “first undulating portion” in the current disclosure (paragraph [0024]), it is unclear if the “fitting portion” of the second sealing portion as claimed in claim 1 is the same or different structure from the “first undulating portion” in claim 3. For examination purposes, the “fitting portion” of the second sealing portion of claim 1 will be interpreted as the same structure as the “first undulating portion” in claim 12.
Regarding claims 1 and 12, claim 12 recites “each of the two third sealing portions comprises a second undulating portion adapted to the cheeks of the user, and both ends of the second undulating portion adapt to bend toward the face of the user” and claim 1 recites “each of the first sealing portion, the second sealing portion, and the two third sealing portions comprises a fitting portion with a free end extending on either side” wherein based on the description of the “fitting portion” and the “second undulating portion” in the current disclosure (paragraph [0024]), it is unclear if the “fitting portion” of the third sealing portions as claimed in claim 1 is the same or different structure from the “second undulating portions” in claim 12. For 
Regarding claims 7, claim 7 recites “the ends of the support ribs”. There is insufficient antecedent basis for this limitation in the claim, as claim 1 has been amended to recite “first and second longitudinal support ribs”.
Regarding claims 8, claim 8 recites “the support ribs”. There is insufficient antecedent basis for this limitation in the claim, as claim 1 has been amended to recite “first and second longitudinal support ribs”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-8, 12, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Bluecher Hasso (WO 2010133268 A1) (refer to previously attached translation for line references), henceforth Hasso, in view of Baek (WO 2007058442 A1) (see previously attached foreign pdf).
Regarding claim 1, Hasso discloses a mask 1 (See Figures 1-4), comprising: 
a mask body 2 (See Figures 1-3, see lines 118-120 and lines 146-152) having a width direction and a length direction (See Figures 1-2 in view of Annotated Figure 4, wherein the vertical direction is a width direction, and the horizontal direction is a length direction); and 
a support 10 (See Figures 1-2 and 4, where the dashed lines in Fig. 1-2 is the support 10) configured to support the mask body 2 (see lines 153-162, wherein the support 10 provides stiffness to the mask body 2 thereby supporting the mask body 2), comprising: 
a first sealing portion 11b (See Figure 4) arranged on one end of the support 10 (top end) and configured to be fitted to a nose of a user (See Figure 1, and lines 209-213 where the portions 11b fit to a nose); and 
a second sealing portion 11e arranged on another end of the support 10 (See Figure 4, bottom end) and configured to be fitted to a lower jaw of the user (see Figures 1-2, wherein portion 11e is conforming to the jaw of a user, and see lines 222-234, wherein section 11e conforms to the underside of the chin which is the jaw to allow opening and closing of the jaw/mouth),
wherein the support 10 further comprises a single transversal rib body portion 17 (See Annotated Figure 4, wherein this is an elongated structure being rib shaped, and is transversal across the length direction) extending in the width direction (See Annotated Figure 4, wherein the width of the body portion 17 extends in the width direction) for connecting the first sealing portion 11b and the second sealing portion 11e (see lines 239-240),
first and second longitudinal support ribs (See Annotated Figure 4 below) respectively extending from a middle of the body portion 17 in opposite directions in the length direction (See Annotated Figure 4) such that the support ribs and the body portion 17 form a cross shape (Annotated Figure 4, wherein the structure of 10 creates a cross shape through the portions 11a 
two third sealing portions 11a (See Annotated Figure 4 and Figure 1) extending in the width direction of the mask body 2 (See Annotated Figure 4 and Figure 1, wherein the width of the two third sealing portions extends in the width direction, and further see Annotated Figure 4 and Figure 1, wherein the portions 11a curve partially upwardly in the width direction, thus extending in that direction), 
a first third sealing portion 11a-1 (Annotated Figure 4, the left third sealing portion 11a) attached at its middle to an of the first longitudinal rib (See Annotated Figure 4, wherein there is a provided dotted line demarcating the end of the first, left, longitudinal rib and the beginning of the first, left, third sealing portion 11a-1, wherein as they are integrally connected the third sealing portion 11a has its middle attached to the first longitudinal rib), having two free ends (See Annotated Figure 4, wherein the indicated edges of the first, left, third sealing portion 11a has two free parallel edges which are also ends) and configured to be fitted to at least a part of a first cheek of a user (See Figure 1, wherein the left, first, third sealing portion 11a is fitted to a first, left, cheek of a user),
the second third sealing portion 11a-2 (Annotated Figure 4, the right third sealing portion 11a) attached at its middle to an of the second longitudinal rib (See Annotated Figure 4, wherein there is a provided dotted line demarcating the end of the second, right, longitudinal rib and the beginning of the second, right, third sealing portion 11a-2, wherein as they are integrally connected the third sealing portion 11a has its middle attached to the second longitudinal rib), having two free ends (See Annotated Figure 4, wherein the indicated edges of the second, right, third sealing portion 11a-2 has two free parallel edges which are also ends) and configured to 
each of the first sealing portion 11b, the second sealing portion 11e, and the two third sealing portions 11a comprises a fitting portion with a free end extending on either side (see 112bs above) (See Fig. 1-2, wherein the first sealing portion 11b has a distal portion which fits to the user’s nose, thus being a “fitting portion” and wherein 11b is provided with a free distal end, wherein the distal end is on a side of the distal portion) (See Fig. 1-2 and 4 wherein the second sealing portion 11e has a lower portion curved that fits to the chin of the user, and wherein there are pointed free ends provided on either side (left and right) of the curved portion fitting to the chin of the user) (See Annotated Figure 4 and Fig. 1-2, wherein the indicated “second undulating portions” are the fitting portions, see 112b above, provided with indicated free ends, see 112b above, wherein this fits to the cheeks of the user as seen in Fig. 1-2 thus being a “fitting portion” of the third sealing portion 11a) such that the first sealing portion 11b, the second sealing portion 11e, and two third sealing portions 11a are independent of one another (See Annotated Figure 4, wherein each of these portions could be altered in shape, material, etc. and the other portions would not be affected by those changes, thus the portions are independent).

    PNG
    media_image1.png
    457
    746
    media_image1.png
    Greyscale

Hasso does not disclose wherein the first sealing portion 11b is attached at its middle to an end of the body portion and has two free ends, and the second sealing portion 11e is attached at its middle to the other end of the body portion and has two free ends.
	However, Baek teaches an analogous face mask 100 (See Figure 1) comprising an analogous support 20 with an analogous first sealing portion 24/25 adapted to the nose of a user (Fig 1-2) and an analogous second sealing portion 26 adapted to a chin of the user (See Figures 2-3, and see [7, 10] wherein this mask is designed to form a seal) and an analogous body portion 22 (See Figures 2-3), the first sealing portion 24/25 comprising analogous fitting portions (See Baek Annotated Fig. 2 with free ends), the second sealing portion 26 comprising an analogous fitting portion with a free end (Fig. 2-4 and Annotated Figure 2 of Baek, the sealing portion 26 has a fitting portion with a free end which fits to the jaw and chin of a user as seen in Fig. 3), wherein the first sealing portion 24/25 is attached at its middle to an end of the body portion 22 (See Fig. 2) and has two free ends (Fig. 2, the ends of the two wings of portion 24/25 are free ends), and the second sealing portion 26 is attached at its middle to the other 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first sealing portion 11b, second sealing portion 11e, and body portion 17 of Hasso to have the structure of the analogous sealing portions 24/25/26 and body 22 to provide the first sealing portion to be attached at its middle to an end of the body portion and have two free ends, and the second sealing portion to be attached at its middle to the other end of the body portion and has two free ends, as taught by Baek, in order to enable a complete seal for dust in the mask 1 of Hasso while also enabling the user to breathe easier and providing an improved fit on the nose and chin of the user (see Baek [6-10, 25]).

    PNG
    media_image2.png
    472
    543
    media_image2.png
    Greyscale

Regarding claim 2, Hasso in view of Baek discloses the invention of claim 1 above.
Hasso in view of Baek discloses wherein the first sealing portion 11b comprises (the shape of the first sealing portion 11b of Hasso has been modified in claim 1 above to have the shape of the analogous sealing portion 24/25 in Baek) (See Figures 2-3 of Baek): 
a matching portion adapted to a shape of the nose of the user (See Annotated Figure 2 of Baek, further see [25] wherein the area near reference 25 is bent to the shape of the nose), and 
two first fitting portions connected with the matching portion (See Annotated Figure 2 of Baek) (see 112b wherein this is interpreted as including the “fitting portion” as previously recited in claim 1), wherein the two first fitting portions are arranged on both sides of the matching portion (See Annotated Figure 2) and are adapted to shapes of both sides of the nose of the user (See Annotated Figure 2, and Figure 1 of Baek, and [25] wherein these portions 24 are adapted to the shapes of the sides of the nose of the user).
Regarding claim 3, Hasso in view of Baek discloses the invention of claim 1 above.
Baek further teaches wherein the second sealing portion 26 comprises a first undulating portion adapted to the lower jaw of the user (see 112b above, wherein “the fitting portion” of the second sealing portion and the “first undulating portion” are interpreted as being the same structure) (See Annotated Figure 2 of Baek, wherein the sealing portion 26 comprises the “fitting portion” which adapts to the lower jaw of the user as seen in Fig. 3; wherein this is “undulating” as “undulating” is being interpreted as a curved surface/object based on the instant disclosure of the invention, and herein this can be seen to be curved), and both ends of the first undulating portion adapted to bend toward a face of the user (See Fig. 2-4, wherein the undulating portion/fitting portion of 26 has its two free ends bending inwardly toward the face of the user).
Regarding claim 4, Hasso in view of Baek discloses the invention of claim 1 above.
Hasso further discloses at least part of the body portion 17 protrudes away from the face of the user (See lines 241-242, where the body portion 17 may form an exhalation valve 9, and 
Regarding claim 5, Hasso discloses the invention of claim 1 above.
Hasso further discloses that the mask body 2 comprises a folding portion 18 formed by folding at least part of the mask body (see lines 257-258 and lines 285-295 and Figure 2, where there is a fold at portion 18).
Regarding claim 7, Hasso in view of Baek discloses the invention of claim 1 above.
Hasso discloses the ends of the support ribs (See Annotated Figure 4 of Hasso, wherein the dotted lines indicate the end of the rib area) connected with the third sealing portions 11a adapt to bend toward the face of the user (see Figures 1-2, wherein indicated support ribs in the Annotated Figure 4 of Hasso, show the rib area bending toward the face of the user).
Regarding claim 8, Hasso in view of Baek discloses the invention of claim 1 above.
Hasso discloses the support ribs (See Annotated Figure 4) are made of plastic (see lines 249-254, wherein the entire support 10 may be made of plastic, thus the support ribs are also made of plastic).
Regarding claim 12, Hasso in view of Baek discloses the invention of claim 1 above.
Hasso further discloses wherein: each of the two third sealing portion 11a comprises a second undulating portion (see 112b, wherein the “second undulating portion” is being interpreted as equivalent to the structure of the “fitting portion” as provided in claim 1) (See Annotated Figure 4, wherein the end of 11a may be called the undulating portion because lines 206-209 state that the free ends of 11a may be angled upwards and inwards thus being curved, wherein undulating is being interpreted as curved based on the instant disclosures apparent usage of the word) adapted to the cheeks of the user (See Figures 1-2, where the free ends are adapted to the cheeks), and both ends of the second undulating portion (See Annotated Figure 4, where there are two second undulating portions thus “both ends”, or alternatively the side edges of the indicated “undulating portions” are also ends) adapt to bend toward the face of the 
Regarding claim 14, Hasso in view of Baek discloses the invention of claim 1 above.
Hasso discloses a face contacting layer 19 connected with an edge of the mask body 2 adapted to face the face of the user (See Figure 3 and lines 301-307, wherein 19 will face the face of the user), and the support 10 is positioned between the face contacting layer 19 and the mask body 2 (See Figure 3 wherein the support 10 (here 11) is between the outer cover of the mask body 2 and the layer 19).
Regarding claim 15, Hasso in view of Baek discloses the invention of claim 14 above.
Hasso discloses wherein the face contacting layer 19 is provided with an opening portion adapted to the mouth and the nose of the user (see lines 301-307, wherein layer 19 extends around the entire edge making a ring and see further Figure 3 where it is apparent the 19 makes a ring structure that has an opening in the middle; see Figures 1-2, where if 19 is provided only along the edge as disclosed in Hasso, then the opening of the ring structure would be adapted to the mouth and nose).
Regarding claim 16, Hasso in view of Baek discloses the invention of claim 14 above.
Hasso discloses wherein the face contacting layer 19 is made of an impermeable soft material (see lines 301-307, wherein the layer 19 may be made of soft polyurethane and polyurethane is an inherently impermeable material, see http://knowledgecenter.mearthane.com/polyurethanewaterproof and https://www.alpinetrek.co.uk/base-camp/lets-talk-about-pu-coatings/#:~:text=When%20used%20in%20its%20liquid,into%20a%20permanent%20waterproof%20treatment.&text=The%20PU%20coating%20has%20extremely,applied%20once%20or%20multiple%20times for example).
Regarding claim 18, Hasso in view of Baek discloses the invention of claim 1 above.
.
Claims 14-17 is rejected under 35 U.S.C. 103 as being unpatentable over Hasso (WO 2010133268 A1) (refer to previously attached translation for line references) in view of Baek (WO 2007058442 A1) (see previously attached PDF) in view of Shigematsu (US 7086400 B2).
Regarding claim 14, Hasso in view of Baek discloses the invention of claim 1 above.
Hasso discloses a face contacting layer 19 connected with an edge of the mask body 2 adapted to face the face of the user (See Figure 3 and lines 301-307), and the support 10 is positioned between the face contacting layer 19 and the mask body 2 (See Figure 3 wherein the support 10 (here 11) is between the outer cover of the mask body 2 and the layer 19). 
However, this is not as exactly disclosed in the instant specification.
So Shigematsu further teaches an analogous face mask (See Figure 1) with an analogous support 5 (See Figures 1-2) and an analogous mask body 1 (See Figure 1) wherein the mask has been further provided with an analogous face contacting layer 2 (Col. 2 lines 35-42, face seal 2, see Col. 3 lines 3-13) connected with an edge of the mask body 1 facing the face of the user (See Figures 1-2, and Col. 3 lines 8-13 wherein the layer 2 is attached to the edge (outer periphery and further see Figure 3f) of the mask body 1), and the support 5 is positioned between the face contacting layer 2 and the mask body 1 (See Figure 1 where the support 5 may be seen on the inner side of the mask body 1 but not on the inner side of the layer 2), wherein this face contacting layer 2 (face seal 2) provides gas impermeability and a better fit to the face (See Col. 2 lines 11-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mask 1 of Hasso with the face seal 2 as taught by Shigematsu (with the relations between the mask body and support as taught above) in order to provide gas impermeability and a better fit to the face (See Shigematsu Col. 2 lines 11-24).
Regarding claim 15, Hasso in view of Baek in view of Shigematsu discloses the invention of claim 14 above.
As combined, Shigematsu further teaches wherein the face contacting layer 2 is provided with an opening portion (See Annotated Figure 3c and 3f below) adapted to the mouth and the nose of the user (See Col. 2 lines 11-24, wherein the ring shape making the hole fits around the mouth and nose) (also the mask opening will implicitly be capable of matching with a nose or mouth depending on the size of human the mask is put on i.e. baby, child, adult, etc.).

    PNG
    media_image3.png
    324
    547
    media_image3.png
    Greyscale

Regarding claim 16, Hasso in view of Baek in view of Shigematsu discloses the invention of claim 14 above.
As combined, Shigematsu further teaches wherein the face contacting layer 2 is made of an impermeable soft material (See Col. 2 lines 3-24, wherein has no gas permeability thus impermeable and the fabric is soft).
Regarding claim 17, Hasso in view of Baek in view of Shigematsu discloses the invention of claim 14 above.
As combined, Shigematsu further teaches wherein materials for preparing the face contacting layer comprise at least one of the following materials: a polyethylene material, and a composite material of polyester and polyurethane (see Col. 2 lines 3-10, wherein the face seal 2 is made of a lamination (composite) of polyester and polyurethane).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        3/10/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/17/2022